In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 5/4/21 has been entered. Claims 1, 3, 5, and 7 have been amended and claim 2 cancelled. Claims 1 and 3 – 7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/18/21 has been received and considered by the Examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given by Attorney Yuichi Watanabe (Reg. No. 64,326) on 5/26/21 as a follow-up of a telephone interview on 5/24/21 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
	1. (Currently Amended) An optical fiber comprising:
a core; and
a cladding layer disposed on an outer circumference of the core, wherein
the core is formed of silicon dioxide that does not contain germanium,
the cladding layer includes an inner cladding layer and an outer cladding layer disposed outside of the inner cladding layer,
a refractive index of the outer cladding layer is higher than a refractive index of the inner cladding layer, 
an average Cl concentration distribution across a cross section of the cladding layer is 0.029 wt% to 0.098 wt%, and
[Symbol font/0x44]2 - [Symbol font/0x44]1 < 0 dB/km is satisfied at a wavelength of 430 nm, where [Symbol font/0x44]1 is a value of transmission loss before exposure of the optical fiber to hydrogen and [Symbol font/0x44]2 is a value of transmission loss after the exposure to pure hydrogen for at least 15 hours.
	5. (Currently Amended) A method for manufacturing an optical fiber including a core and a cladding layer disposed on an outer circumference of the core, the method comprising:

the core is formed of silicon dioxide that does not contain germanium,
the cladding layer includes an inner cladding layer and an outer cladding layer disposed outside of the inner cladding layer,
a refractive index of the outer cladding layer is higher than a refractive index of the inner cladding layer,
the cladding layer is dehydrated with the Cl-containing gas such that an average Cl concentration distribution across a cross section of the cladding layer is 0.029 wt% to 0.098 wt%, and
[Symbol font/0x44]2 - [Symbol font/0x44]1 < 0 dB/km is satisfied at a wavelength of 430 nm, where [Symbol font/0x44]1 is a value of transmission loss before exposure of the optical fiber to hydrogen and [Symbol font/0x44]2 is a value of transmission loss after the exposure to pure hydrogen for at least 15 hours.
	7. (Currently Amended) An optical fiber preform for manufacturing an optical fiber including a core and a cladding layer disposed on an outer circumference of the core, wherein
the core is formed of silicon dioxide that does not contain germanium,
the cladding layer includes an inner cladding layer and an outer cladding layer disposed outside of the inner cladding layer, 
a refractive index of the outer cladding layer is higher than a refractive index of the inner cladding layer,
a soot that forms the cladding layer includes Cl,
an average Cl concentration distribution across a cross section of the cladding layer formed by the soot is 0.029 wt% to 0.098 wt%, and
[Symbol font/0x44]2 - [Symbol font/0x44]1 < 0 dB/km is satisfied at a wavelength of 430 nm, where [Symbol font/0x44]1 is a value of transmission loss before exposure of the optical fiber to hydrogen and [Symbol font/0x44]2 is a value of transmission loss after the exposure to pure hydrogen for at least 15 hours.

Reasons for Allowance
Claims 1, 5, and 7 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical fiber and a preform for manufacturing thereof, as contemplated by the Morita – Koumura combination.
Claims 1, 5, and 7 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical fiber having the recited features and, in particular, comprising (with reference to Fig. 2 of the instant application) a core 11 and a chloride-containing cladding layer 12 formed on the core 11, wherein the cladding layer 12 includes an inner cladding layer 12a and an outer cladding layer 12b disposed outside of the inner cladding layer 12a, wherein an average Cl concentration distribution across a cross section of the cladding layer 12 is 0.029 wt% to 0.098 wt%, and wherein transmission loss at a wavelength of 430 nm decreases after the optical fiber 1 is exposed to pure hydrogen at least 15 hours. The instant application recognizes that the recited range of the average Cl concentration in the cladding layer 12 results in an unexpected reduction of transmission loss at shorter wavelengths (below about 650 nm), as illustrated by the solid curve in Fig. 4 and detailed at para. 0041 – 0046 of the instant specification (US 2020/0048137 A1) which state that “On the other hand, in the optical fiber 1 (Cl: 0.029 wt %) in which the cladding layer 12 was dehydrated, the value of Loss was negative particularly in a measurement wavelength range of 650 nm or shorter. The value of Loss being negative represents that the transmission loss was reduced by exposing the optical fiber 1 to hydrogen” (para. 0044, emphasis added) and that “As a result, an increase in transmission loss caused by exposure to hydrogen can be limited by dehydrating the cladding layer 12” (para. 0046, emphasis added). On the contrary, the Morita – Koumura combination does not recognize the above-described reduction in transmission loss after hydrogen exposure and/ as such, would not motivate a person of ordinary skill in the art to optimize/fine-tune the parameters of the optical fiber so as to achieve such reduction is loss.
As a relevant comment, it is noted that the prior art of record, including some of the art cited below as pertinent art, teaches hydrogen-resistant fibers and considers that exposure to hydrogen causes a loss increase that is strongly wavelength-dependent and has spectral peaks corresponding to the OH group, the peaks being at wavelengths within a range from about 1,000 nm to about 1,600 nm (e.g., as illustrated in Fig. 1 of US 2016/0124143 A1). While less loss variation is expected at wavelengths shorter than 1,000 nm, the transmission loss is still expected to increase after hydrogen exposure. Any decrease in transmission loss after hydrogen exposure is a result unexpected by the prior art of record. 
As another relevant comment, it is noted that an optical fiber can be exposed to hydrogen for a relative long time (e.g., up to 100 hours, as shown in Fig. 1 of US 2016/0009588 A1) before exhibiting a measurable loss change, but such change is a loss increase. So again, any decrease in transmission loss after hydrogen exposure is a result unexpected by the prior art of record.  
Claims 3, 4, and 6 are allowed by virtue of dependency on any one of claims 1 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2017/0285259 A1
US 2015/0329405 A1
US 2016/0009588 A1
US 2002/0197005 A1
US 2006/0115913 A1
US 4,111,525
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896